Citation Nr: 0906484	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include concentric disc protrusion.

2.  Entitlement to service connection for tendonitis of the 
right Achilles tendon.

3.  Entitlement to service connection for chronic soreness of 
the feet, to include multiple calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied service connection for 
tendonitis, chronic soreness of both feet and residuals of a 
back injury.  In May 2006, the Board reopened the Veteran's 
claim for service connection for a back disorder and remanded 
that claim, along with the Veteran's claims for service 
connection for tendonitis of the right Achilles tendon and 
chronic soreness of the feet, to include multiple calluses.  

The Veteran testified before the undersigned at a November 
2005 hearing at the RO.  A transcript of the proceeding has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a back disorder, to include concentric disc protrusion, 
had its onset in or is otherwise attributable to service.

2.  The preponderance of the evidence is against a finding 
that tendonitis of the right Achilles tendon had its onset in 
or is otherwise attributable to service.

3.  The preponderance of the evidence is against a finding 
that chronic soreness of the feet, to include multiple 
calluses, had its onset in or is otherwise attributable to 
service.


CONCLUSIONS OF LAW

1.  A back disorder, to include concentric disc protrusion, 
was neither incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  Tendonitis of the right Achilles tendon was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  Chronic soreness of the feet, to include multiple 
calluses, was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with painful calluses of the feet, bilaterally, 
Achilles tendonitis, right foot, as well as shallow 
concentric disc protrusion at L5-S1, and L4-L5.  See VA 
examination report, December 2003; VA outpatient report, 
December 2007.  Thus, element (1) of Hickson has been 
satisfied with respect to each claim, as the Veteran has 
demonstrated a current diagnosis for each claimed disorder.

Turning to the question of in-service disease or injury 
(Hickson element 2), callus care was reported on March 30, 
1982, and bilateral calluses were noted on November 29, 1983, 
as well as corns between the Veteran's toes.  The examiner 
noted that she had areas of discoloration on both feet where 
her boots had irritated her skin, and that her feet were sore 
and painful when she wore shoes.  The Veteran's calluses were 
reduced and padded the following month.  In January 1983, the 
Veteran reported that she was hit with a wheelchair at the 
age of 14.  As a result, the Veteran claimed that her 
activities were limited.  When the Veteran reported with 
complaints of Achilles tendonitis in March 1982, at which 
time she was instructed to wear socks and soft shoes for five 
days, the examiner stated that the Veteran did not mention 
the prior accident, and that it was still in litigation at 
the time.  The Veteran also failed to report the accident, or 
the diagnosis of tendonitis, on her enlistment physical.  See 
Third Party Liability Notification, January 10, 1983.  The 
veteran reported again for tendonitis, on June 7, 1982, with 
a follow-up three days later, and she was treated with ankle 
braces and heel foam.  Regarding the Veteran's back disorder, 
numerous service treatment records document complaints of, 
and treatment for, back pain following two in-service motor 
vehicle accidents.  While low back pain was reported on 
several occasions, an x-ray of the lumbar spine was negative 
on November 16, 1984.  On separation, the examiner noted that 
the Veteran's "trunk flexion" was limited by pain.  
However, it was also noted that the Veteran's spine was 
"Normal."  A history of cervical and lumbar strain was 
documented.  The Veteran reported "recurrent back pain" at 
that time, though she stated that she was in good health.  
The examiner also noted that the Veteran's feet were normal.  
See VA Standard Forms 88 and 93, December 17, 1984.

The Board notes that, with regard to the Veteran's claim of 
entitlement to service connection for tendonitis, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not noted.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  History provided by the 
Veteran of the pre-service existence of conditions recorded 
at the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  See 38 
C.F.R. §§ 3.304(b)(1) (2008); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 
2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 
2004).  The Veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See id.  The Board must follow the precedent 
opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

In this case, the September 1981 enlistment examination 
demonstrated normal feet and lower extremities.  At that 
time, the Veteran checked "No" to bone, joint, or other 
deformity, as well as foot trouble.  See Standard Forms 88 
and 93, September 18, 1981.  Therefore, the Board finds that 
the presumption of soundness attaches with respect to the 
Veteran's tendonitis.  Thus, the burden is on VA to rebut the 
presumption by clear and unmistakable evidence that the 
disorder now claimed was both pre-existing and not aggravated 
by service.  Although, as noted above, the Veteran provided a 
history of tendonitis from the age of 14 in January 1983, the 
Board finds that the Veteran's reported history of tendonitis 
since the age of 14 does not constitute clear and 
unmistakable evidence that the Veteran's disorder preexisted 
service.  While the veteran is competent to report foot or 
ankle pain, she has not been shown capable to render a 
diagnosis of tendonitis.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  Therefore, because there is no 
clear and unmistakable evidence that her tendonitis existed 
prior to service, the question of whether clear and 
unmistakable evidence exits to show that her tendonitis was 
not aggravated by service is rendered moot.

Although the Veteran reported in March and June 1982 with 
complaints of tendonitis, it has not been shown that the 
Veteran's in-service tendonitis was a chronic disorder 
requiring continuous treatment.  As noted above, the 
Veteran's separation examination was negative for tendonitis, 
and her service treatment records do not document complaints 
thereof from June 1982 through separation.  Instead, two 
treatment reports noted complaints of tendonitis, with one 
podiatry clinic follow-up, but with no documentation of 
further treatment.  

Following service, although the Veteran has a current 
diagnosis of Achilles tendonitis, as well as evidence of 
treatment for that disorder, her medical record is silent for 
a medical opinion linking her current disorder to her period 
of military service.  In December 2007, the Veteran 
complained of a painful Achilles tendon of the right foot for 
the past two years.  She reported that her heel and ankle 
were in pain, especially under ambulation.  However, the 
examiner did not provide an etiological nexus linking the 
Veteran's condition to her active duty.  See VA outpatient 
report, December 5, 2007.  Further, the Board notes that the 
Veteran reported an onset foot pain since 2005, approximately 
20 years after her separation from active duty.

As to the Veteran's claim for entitlement to service 
connection for calluses, callus care, and calluses of the 
bilateral feet were diagnosed in-service, in March 1982 and 
in November 1983 respectively, and post-service in 2007.  
During a March 1985 VA examination, the examiner noted that 
there were no abnormalities with regard to the veteran's 
skin, to include appendages.  Further, medical records within 
the Veteran's file are silent as to an etiological connection 
between her current diagnosis and her period of active 
service.  Moreover, records within the Veteran's claim file 
to not demonstrate continuing treatment for this disorder 
since the date of her separation. 

Regarding the Veteran's back disorder, she was diagnosed with 
a shallow disc protrusion at L4-L5 and L5-S1 during a 
December 2003 VA examination.  At that time, she complained 
of pain with radiation down the right leg.  She reported a 
history of an in-service motor vehicle accident in 1983.  
After that time, she reported that she was treated with 
medication, back braces, and physiotherapy.  Another car 
accident was reported in 1984, and the Veteran claimed to 
have reinjured her back at that time.  Finally, in 2002, the 
Veteran reported another back injury, in which she injured 
herself on the job when attempting to move a copying machine.

The 2003 VA examiner noted that the Veteran walked with the 
aid of a cane.  She was able to walk erect.  The examination 
of her spine was unremarkable, with no lateralizing 
compressive herniation.  A positive nexus opinion was not 
provided at that time.

A prior VA examination, conducted in March 1985, also noted 
complaints of lower back pain.  However, the provider did not 
provide an opinion linking her complaints to her period of 
service. 

The Veteran's medical record contains many instances of 
treatment for back pain, through VA and private providers.  A 
medical report from February 2002 noted back pain which began 
approximately two weeks prior.  The location of the pain was 
the Veteran's right lower back, radiating down to her right 
leg.  In March 2002, a private treatment report noted normal 
radiographs of the lumbar spine.  The lumbar spine was in 
anatomic alignment, and the vertebral body heights and disc 
spaces were well maintained.  In September 2003, an MRI of 
the lumbar spine did not reveal disc desiccation, or evidence 
of an occult fracture of high-grade neuroforaminal 
compromise.  A diagnosis of chronic back pain was provided 
the following month.  However, a review of the Veteran's 
medical record does not reveal any medical opinion linking 
any current back disorder to the Veteran's period of active 
service.

With regard to the long evidentiary gap in this case between 
active service and the earliest complaints of record 
regarding her back and foot pain, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of back pain for 17 years, 
or 18 years in the case of foot pain, since her separation of 
active duty in 1985 is itself evidence which tends to show 
that the Veteran's disorders did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed disorders are etiologically 
related to her period of active duty.  Although her service 
treatment records document treatment for calluses, 
tendonitis, and back pain, the medical evidence of record 
does not demonstrate continued treatment for these disorders 
since separation.  Further, the Veteran's medical record is 
silent as to a medical opinion linking any of her claimed 
disorders to her period of active service.

During the Veteran's Board hearing in November 2005, she 
testified that she was in two in-service motor vehicle 
accidents.  She noted that she was hospitalized following the 
first accident and placed on convalescent leave.  The Veteran 
stated that she did not receive treatment for her back 
disorder from the time of her separation, as she did not know 
that treatment was available through VA.  She testified that 
she sought private treatment in the 1990's, but that she was 
unable to remember the name of the provider.  The Veteran 
stated that she was injured on the job when moving a copier, 
however, she testified that her back bothered her prior to 
that incident.

She also testified that she began having problems with her 
feet shortly after enlistment.  The Veteran noted that her 
foot calluses were the result of wearing boots.  She 
testified that she received treatment for her calluses 
following separation at Fulton Medical Center.  However, the 
Veteran noted that Fulton's offices were closed, and that her 
records were unavailable.  

Therefore, the only evidence of record in support of the 
Veteran's claims for service connection are her own lay 
statements.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Veteran can attest to factual matters of 
which she had first-hand knowledge, e.g., experiencing back 
pain following a car accident, etc.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the 
Veteran is competent to state that an event happened in 
service, such as a motor vehicle accident.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to her through her senses, she does has not 
been shown to have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).

The evidence in this case has failed to demonstrate that the 
Veteran's back and foot disorders were incurred in or 
permanently aggravated by her period of active service.  
Although the presumption of soundness attaches for the 
veteran's claim of entitlement to service connection for 
tendonitis, the records received to date do not demonstrate 
that the Veteran's condition was chronic during her period of 
active service.  Her separation examination did not note an 
exacerbation of tendonitis, and her file does not contain a 
medical nexus opinion linking her current diagnosis to her 
period of active duty.  Although treatment for calluses was 
noted in service, medical evidence of record does not provide 
an etiological connection between her current diagnosis and 
her in-service treatment.  Further, while the Veteran 
underwent extensive treatment for back pain during service, 
no provider of record has linked her current back disorder to 
her active duty.  The Board further notes that the Veteran 
injured her back on the job in 2002 and began receiving 
treatment for back pain immediately thereafter.  Finally, the 
Veteran's medical record does not demonstrate continuous 
treatment for any claimed disorder following separation.

Accordingly, the Veteran's claims for service connection for 
a back disorder, calluses of the bilateral feet, and right 
Achilles tendonitis are denied.

As the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not for application in this case.  
See Gilbert.  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in August 2003 failed to satisfy the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that  38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Although the aforementioned notice letter informed the 
Veteran that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims and to provide any 
relevant evidence in her possession, the letter failed to 
address the criteria necessary to establish entitlement to 
service connection.  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after a September 2006 
notice was provided to the Veteran, the claim was 
readjudicated in an August 2008 SSOC.

The Board further notes that, although the September 2006 
VCAA notice was substantively sufficient, the Veteran's claim 
for service connection for a back disorder, reopened by the 
Board in May 2006, was omitted from the notice.  In any 
event, the Board finds that any deficiency in the notice to 
the claimant or the timing of this notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 Here, the Veteran was on notice that her claim for 
entitlement to service connection for a back disorder was 
reopened and remanded, and her representative noted that this 
issue was in appellate status within the January 2009 
informal hearing presentation.  Therefore, the Board finds 
that the Veteran has been provided a meaningful opportunity 
to participate in the adjudication of this claim.

The Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the Veteran over the 
course of this appeal, the claimant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See also Simmons v. Nicholson, 487 F. 3d 
892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 
(2007). 

The September 2006 letter also informed the Veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's active duty service treatment 
records and VA medical records are in the file.  Although the 
Veteran noted that service treatment records from her reserve 
duty are outstanding, a September 2006 response from the 
National Personnel Records Center (NPRC) noted that no 
additional medical records, to include any records from the 
Army Reserves, were located within the Veteran's file.  As to 
the providers listed by the Veteran during her November 2005 
Board hearing, the Board notes that the VCAA letter of 
September 2006 requested the submission of release forms to 
obtain all pertinent medical records from Hershey Medical 
Sports, Empire Group, Fulton Podiatry, Doshi Diagnostics, 
Hartford Medical Hospital and Falston General Hospital.  To 
date, release forms have not been associated with the 
Veteran's file.  The Board also notes that a September 2006 
response reported that treatment records from Edgewood 
Medical Clinic were not found.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In the May 
2006 Board remand, a VA examination was requested for each 
claimed disorder.  However, the Brooklyn VA Medical Center 
was forced to cancel the Veteran's appointments, as notice of 
the Veteran's scheduled appointments was deemed 
undeliverable, and her phone had been disconnected.  The 
Veteran's claims file does not contain an address change or a 
possible alternate address.  See 38 C.F.R. § 3.655; see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that 
the duty to assist is not always a one-way street, or a blind 
alley, and that the Veteran must be prepared to cooperate 
with the VA's efforts to provide an adequate medical 
examination and submit all the medical evidence supporting 
her claims.).  Therefore, the Board finds that VA's duty to 
assist has been satisfied in this case, as the Veteran failed 
to notify VA of her change of address.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a back disorder, to 
include concentric disc protrusion, is denied.

Entitlement to service connection for tendonitis of the right 
Achilles tendon is denied.

Entitlement to service connection for chronic soreness of the 
feet, to include multiple calluses, is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


